EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 8, 2008, is
entered into by and between THE MANAGEMENT NETWORK GROUP, INC., a Delaware
corporation (the “Company”), with offices at 7300 College Boulevard – Suite 302,
Overland Park, Kansas 66210, and DONALD KLUMB, an individual (“Employee”),
residing at 4145 W. 124th Terrace, Leawood, Kansas 66209.

 

RECITALS

 

The Company wishes to obtain the services of Employee and Employee wishes to
perform such services on the terms and conditions contained herein.

 

Therefore, the parties hereby agree as follows:

 

1.       EMPLOYMENT. Subject to the terms and conditions of this Agreement,
effective as of April 8, 2008 (the “Effective Date”), the Company hereby
continues to employ Employee as Chief Financial Officer of the Company to
perform the duties described in Section 4 hereof.

 

2.         TERM. The term of this Agreement shall be two years from the date
first noted above, unless such term is terminated earlier pursuant to Section 7
hereof (the “Initial term”). The Agreement shall automatically renew for
successive one-year renewal terms unless either party gives the other party
sixty (60) days advance notice of their intent not to renew. Such Initial Term
and any such renewal terms may be collectively referred to as the “Term”.

 

 

3.

COMPENSATION.

 

3.1       Salary. Subject to the adjustment provisions herein, Employee shall be
paid biweekly installments based upon an annual base salary of $275,000. The
Company may adjust Employee’s base salary at any time in its sole discretion to
reflect Employee’s performance; provided, however, that Employee’s base salary
shall at no time be less than the minimum base salary set forth in the first
sentence of this paragraph. Amounts paid pursuant to this Section 3.1 are
hereinafter referred to as “Base Salary.”

 

3.2       Bonus. In addition to Employee’s Base Salary, Employee shall be
eligible to participate in the Company’s bonus pool for executive officers
(“Bonus”) as duly approved by the compensation committee of the Company’s Board
of Directors (“Board”).

 

3.3       Other Compensation. The Chief Executive Officer of the Company shall
periodically (and in any event, annually) review Employee’s compensation and
recommend to the Compensation Committee of the Board of Directors for its
consideration such modifications, if any, to such compensation as the Chief
Executive Officer determines in his or her discretion may be appropriate for the
Chief Financial Officer of the Company. In connection with such process, the
Chief Executive Officer may recommend that the

 

--------------------------------------------------------------------------------



Compensation Committee consider extraordinary bonuses and other forms of
compensation for Employee.

 

4.         DUTIES. Employee shall, during the term hereof, be an officer of the
Company and have the title of Chief Financial Officer of the Company, and shall
perform such duties as and have such authority as are customary and usual for
such position and as may be directed by the Chief Executive Officer of the
Company unless Employee believes such duties require him to do something
unlawful, in which case Employee agrees to bring the matter to the attention of
the Company as soon as is reasonably practicable. Without limiting the
generality of the foregoing:

 

4.1       Full Time. Employee shall devote Employee’s full working time, ability
and attention to the business of the Company and shall, in accordance with the
highest ethical and professional standards, seek to maximize the financial
success of the Company’s business and to optimize the goodwill and reputation of
the Company within its industry and with its customers. During the term of this
Agreement, Employee agrees that he will not become involved in the active
ownership or management of any business enterprise that will interfere with the
performance of his duties hereunder. Employee further warrants that he will not
engage, directly or indirectly, in any other business activity (whether or not
pursued for pecuniary advantage) that is or may be in conflict with, or that
might place him in a conflicting position to, that of the Company. So that the
Company may be aware of the extent of any other demands upon Employee’s time and
attention, Employee shall disclose in confidence to the Company the nature and
scope of any other business activity in which he is or becomes engaged during
his employment with the Company. Employee has disclosed to Company his
involvement in the management of certain family-owned businesses, Ultra Rev,
Inc., F. P. Furlong Company, Inc. and Furlong Investments LLC, and Company
hereby consents to Employee’s continued involvement in such businesses, so long
as such involvement does not materially affect the ability of Employee to
discharge his responsibilities to Company under this Agreement. Employee also
warrants that he is not a party to any valid or binding agreement or legal
relationship whose performance or execution would interfere with the performance
of his duties under this Agreement. Employee may serve as a director of other
corporations or entities with the prior approval of the Chief Executive Officer,
which approval will not be unreasonably withheld.

 

4.2       Reporting. Employee shall report to the Chief Executive Officer of the
Company.

 

5.         EXPENSES. Subject to such rules and procedures as the Company from
time to time specifies, the Company shall reimburse Employee on a bi-weekly
basis for reasonable business expenses necessarily incurred in the performance
of Duties under this Agreement.

 

6.         BENEFITS. Except as otherwise set forth herein, Employee shall be
entitled to fringe benefits and paid time off as set forth below.

 

6.1       Participation in Employee Benefit Plans. Employee shall be eligible to
participate in any health, disability, and group term life insurance plans or
other perquisites

 

2

 

--------------------------------------------------------------------------------



and fringe benefits that the Company extends generally from time to time to the
executive officers of the Company. These benefits described in this Section 6.1
are collectively referred to herein as “Fringe Benefits”.

 

6.2       Paid Time Off. Employee shall be eligible for Personal Time Off in
accordance with the Company’s Personal Time Off policy then in effect and
applicable to executive officers of the Company.

 

 

7.

TERMINATION .

 

7.1       Termination By The Company Due to Death or Disability. In the event of
Employee’s death during the Term, this Agreement and the employment of Employee
hereunder shall terminate automatically as of the date of death, except that
Sections 9, 10, 11, 12, and 13 shall survive such termination. In the event of
Employee’s Disability (as hereinafter defined) for ninety (90) consecutive
calendar days or one hundred and twenty (120) calendar days in the aggregate
during any twelve (12) months of the Term, the Company shall have the right, by
written notice to Employee, to terminate this Agreement and the employment of
Employee hereunder as of the date of such notice, except that Sections 9, 10,
11, 12, and 13 shall survive such termination. “Disability” for the purposes of
this Agreement shall (A) be determined by an independent physician selected by
the Company and (B) mean Employee’s physical or mental disability so as to
render Employee substantially incapable, despite reasonable accommodations, of
carrying out Employee’s duties under this Agreement. In the event of termination
pursuant to this Section 7.1, the Company shall not be under any further
obligation to Employee hereunder except to promptly pay Employee (i) salary and
benefits (and Bonuses, if any) accrued and payable up to the date of
termination, (ii) reimbursement for expenses accrued and payable under Section 5
hereof, and (iii) if the termination is due to Disability, payment of Employee’s
monthly Base Salary on the Company’s regularly scheduled payrolls during each of
the 3 months immediately following termination and payment of the premium for
any COBRA benefits Employee elects through Company for a period of six months
from the date of termination.

 

7.2       Termination By the Company Due to Cause. The Company shall have the
right to discharge Employee and terminate this Agreement for Cause (as
hereinafter defined) during the Term by written notice to Employee and this
Agreement shall be deemed terminated as of the date of such notice, except that
Sections 9, 10, 11, 12, and 13 shall survive such termination. For the purpose
of this Agreement, “Cause” shall mean, in the Company’s good faith belief:

 

(i)       The committing of any criminal act under federal, state or local law,
where such act would be a) a felony or b) a crime involving moral turpitude
which, in the reasonable judgment of the Company, has materially interfered or
will materially interfere with the ability of Employee to perform his duties
hereunder, or has caused or will cause material harm to the Company or its
business; provided that, for

 

3

 

--------------------------------------------------------------------------------



purposes of this provision, a finding of guilt and/or plea of guilty/nolo
contender (no contest) is sufficient but not necessary.

(ii)      The breach of any provision of this Agreement, including, but not
limited to, by acting dishonestly or negligently regarding Employee’s
performance hereunder, and Employee’s failure to cure such breach within ten
(10) business days of written notice from Company.

(iii)    The failure to perform Employee’s duties under this Agreement (other
than for reasons related to illness, injury or temporary disability).

(iv)     The material violation of any applicable local, state or federal law
relating to discrimination or harassment.

(v)      The material violation of Company’s policies and/or practices
applicable to those at Employee’s level, including, but not limited to, its
employment policies and/or practices, including but not limited to
non-discrimination, anti-harassment and non-retaliation policies and practices.

(vi)     The taking of any action, whether intentionally or not, or failure to
act, where such action/inaction has the effect of materially undermining or
harming the Company, its management, its business, its reputation or its
customers/clients/employees.

(vii)    The failure to comply with any oral or written report or directive of
the Company, which failure is not remedied within ten (10) business days of
written notice from Company regarding same.

In the event of a termination pursuant to this Section 7.2, the Company shall
not be under any further obligation to Employee hereunder, except to promptly
pay Employee (a) salary and benefits (and Bonuses, if any) accrued and payable
up to the date of termination, (b) reimbursement for expenses accrued and
payable under Section 5 hereof, and (c) any other benefits required by
applicable law (e.g. COBRA), if eligible.

 

7.3       Termination By the Company Other Than Due to Death, Disability or
Cause. This Agreement and the employment of Employee hereunder may be terminated
by the Company other than due to death, Disability or Cause by giving at least
thirty (30) days prior written notice to the Employee at any time during the
Term and such termination shall be effective as of the date of termination
stated in such notice, except that Sections 9, 10, 11, 12, and 13 shall survive
such termination. In the event of a termination pursuant to this Section 7.3,
the Company shall not be under any further obligation to Employee hereunder,
except to promptly pay Employee (i) salary and benefits (and Bonuses, if any)
accrued and payable up to the date of termination, (ii) reimbursement for
expenses accrued and payable under Section 5 hereof, and (iii) Severance
Benefits (as defined below) pursuant to Section 7.4.

 

4

 

--------------------------------------------------------------------------------



7.4       Severance Benefits. For purposes of this Agreement, “Severance
Benefits” shall mean (i) nine (9) months of Employee’s Base Salary payable in
one lump sum, and (ii) payment of the premium for any COBRA benefits Employee
elects through Company for a period of nine months from the date of termination.

 

7.5       Termination by Employee. The Employee shall have the right to
terminate Employee’s employment under this Agreement by giving thirty (30) days
prior written notice to the Company at any time, and such termination shall be
effective as of the date of termination stated in such notice, except that
Sections 9, 10, 11, 12, and 13 shall survive such termination.

 

(a)       Termination By Employee Other Than for Constructive Termination. In
the event Employee terminates employment under this Section 7.5 for other than
Constructive Termination (as defined below), the Company shall not be under any
further obligation to Employee hereunder, except to promptly pay Employee (i)
salary and benefits (and Bonuses, if any) accrued and payable up to the date of
termination, and (ii) reimbursement for expenses accrued and payable under
Section 5 hereof.

 

(b)       Termination by Employee for Constructive Termination. Notwithstanding
anything in this Agreement to the contrary, a “Constructive Termination” will be
deemed to have occurred pursuant to this Section 7.5 if there should occur the
following:

 

(i)        a material adverse change in Employee’s position causing it to be of
materially less stature or responsibility without Employee’s written consent,
and such a materially adverse change shall in all events be deemed to occur if
Employee no longer serves as Chief Financial Officer of the Company or any
parent company of Company, unless Employee consents in writing to such change;

 

(ii)      a relocation of Employee’s principal place of employment by more than
50 miles without Employee’s consent;

 

 

(iii)

a breach of any provision of this Agreement by Company.

 

Notwithstanding the above, in no event shall a Constructive Termination exist
unless (1) Employee provides a written notification to the Company sufficiently
describing the event or condition alleged to give rise to the Constructive
Termination within 90 days of the initial existence of such event or condition,
(2) the Company is provided at least 10 days to remedy the event or condition,
and (3) the Company fails to reasonably cure the event or condition.

 

In the event Employee terminates his employment due to a Constructive
Termination, the Company shall not be under any further obligation to Employee
hereunder, except to pay Employee within thirty (30) days of such termination
(i) salary and benefits

 

5

 

--------------------------------------------------------------------------------



(and Bonuses, if any) accrued and payable up to the date of termination, (ii)
reimbursement for expenses accrued and payable under Section 5 hereof, and (iii)
Severance Benefits pursuant to Section 7.4.

 

Upon termination due to a Change of Control (as defined below) or Constructive
Termination, for ninety (90) days following termination, Employee agrees to
provide reasonable cooperation to the Company at the Company’s expense in
winding up Employee’s work for the Company and transferring that work to other
individuals as designated by the Company. Upon termination for any reason other
than Death, Disability, Change of Control or Constructive Termination, for
thirty (30) days following termination, Employee agrees to provide reasonable
cooperation to the Company at the Company’s expense in winding up Employee’s
work for the Company and transferring that work to other individuals as
designated by the Company. Employee also agrees reasonably to cooperate with the
Company at Company’s expenses in litigation as requested by the Company;
provided that, such cooperation does not harm or conflict with Employee’s
interests in such litigation, if any, and Employee is provided reasonable notice
so as not to interfere with Employee’s other work or employment obligations.

 

To be eligible for any Severance Benefits payments under this Section 7,
Employee must (i) execute and deliver to the Company a final and complete
release in a form that is acceptable and approved by the Company after good
faith negotiation with Employee, and (ii) in the Company’s good faith belief, be
in full compliance with the provisions of Sections 9 and 11 hereof at the time
of any such payment.

 

8.         CHANGE IN CONTROL BENEFITS. Should there occur a Change in Control
(as defined below), the following provisions shall become applicable:

 

8.1       During the period (if any) following a Change in Control that Employee
shall continue to provide services under this Agreement, then the terms and
provisions of this Agreement shall continue in full force and effect.

 

8.2       Notwithstanding any other provision of Section 7, in the event of (a)
a termination by the Company pursuant to Section 7.3 at any time within twelve
(12) months after a Change in Control, or (b) a Constructive Termination
pursuant to Section 7.5 at any time within twelve (12) months after a Change in
Control, the Company shall pay Employee within thirty (30) days of such event
(i) salary and benefits (and Bonuses, if any) accrued and payable up to the date
of such event, (ii) reimbursement for expenses accrued and payable under Section
5 hereof, and (iii) Severance Benefits pursuant to Section 7.4.

 

8.3       For purposes of this Section 8, a “Change of Control” shall be deemed
to occur upon the earlier to occur of an event described below, the Company
entering a definitive agreement to accomplish a transaction or event as
described below, or a vote of the directors of the Company approving a
definitive agreement for such a transaction or event as described below:

 

6

 

--------------------------------------------------------------------------------



(a)       the sale, lease, conveyance or other disposition of at least fifty
percent (50%) of the Company’s assets as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert other than
in the ordinary course of business;

 

(b)       any transaction or series of related transactions (as a result of a
tender offer, merger, consolidation or otherwise) that results in any Person (as
defined in Section 13(h)(8)(E) under the Securities Exchange Act of 1934)
becoming the beneficial owner (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 50% of the aggregate
voting power of all classes of common equity of the Company, except if such
Person is (i) a subsidiary of the Company, (ii) an employee stock ownership plan
for employees of the Company or (iii) a company formed to hold the Company’s
common equity securities, provided that, at the time such company became such
holding company, substantially all the stockholders of the Company comprise such
holding company’s stockholders and hold at least a majority of the voting power
of such holding company;

 

(c)       a merger (in which the Company is not the surviving operating entity),
consolidation, liquidation or dissolution of Company or winding up of the
business of the Company.

 

 

9.

RESTRICTIONS.

 

9.1       Non-Disclosure. During and after the Term, Employee agrees to use best
efforts and exercise utmost diligence to protect and to safeguard the trade
secrets and/or any confidential or proprietary information concerning the
Company or its business or any Affiliates of the Company (including, without
limitation, trade secrets, plans, processes, customer lists, contracts and
compilations of information, records and specifications) which comes to Employee
in the course of Employee’s employment and which is not (independent of
disclosure by Employee) public knowledge or general knowledge in the trade.
Employee agrees not to disclose any of the Company’s or any Affiliate’s trade
secrets and/or confidential information and/or proprietary information except as
required in the course of Employee’s employment with the Company or by legal
process, in which case, Employee agrees to provide the Company with as much
notice as is reasonably practicable in the event the Company wishes to intervene
to protect its rights. Employee agrees not to use Company’s or any Affiliate’s
trade secrets and/or confidential information and /or proprietary information,
directly or indirectly, for Employee’s own benefit or for the benefit of
another. All files, records, documents, drawings, specifications, memoranda,
notes, or other documents relating to the business of the Company or any
Affiliate, whether prepared by Employee or otherwise coming into Employee’s
possession, shall be the exclusive property of the Company and shall be
delivered to the Company and not reproduced and/or retained by Employee upon
termination of Employee’s employment for any reason whatsoever or at any other
time upon request of the Company.

 

7

 

--------------------------------------------------------------------------------



9.2       Non-solicitation. During the period of Employee's employment, and for
a period of one (1) year following the date of termination of Employee’s
employment, the Employee shall not directly or indirectly, for himself or for
any third party, except as otherwise agreed to in writing by the Company:

 

(a)       Contact, solicit, advise, consult or do business with any Customer (as
hereinafter defined) with which Employee has had direct contact during, and
arising from, his employment by the Company, for the purpose of causing such
Customer to purchase, or otherwise obtain products or services which are similar
to or in any way compete with the products or services sold or provided by the
Company or an Affiliate, or

 

(b)       Induce, or attempt to induce, any Customer with which Employee has had
direct contact during the term of, and arising from, his employment by the
Company, to cancel, diminish, decrease or curtail any business relationship,
contractual or otherwise, with the Company or an Affiliate, or

 

(c)       Contact, solicit, induce or attempt to induce or influence any
employee, independent contractor or agent of any Customer or Company or
Affiliate to terminate his or her employment, engagement or contractual
relationship with such Customer or Company or Affiliate, or

 

(d)       Employ or hire any person who is employed by the Company or Affiliate
(whether as an employee or an independent contractor) with any business or other
entity that is engaged in the industry in which Company or Affiliate is
involved.

 

9.3       Covenants Against Competition. During the period of Employee's
employment, and for a period of one (1) year following the date of Employee’s
termination of employment, the Employee shall not within the Restricted Area (as
hereinafter defined), directly or indirectly as an employee, employer,
consultant, agent, principal, partner, shareholder, corporate officer, director
or through any other kind of ownership (other than ownership of securities of
publicly held corporations of which Employee owns less than five (5%) percent of
any class of securities) or in any other representative or individual capacity:

 

(a)       Assist or have an interest (whether or not such interest is active),
in any person, firm, partnership, association, corporation or business
organization, entity or enterprise that is or is about to become directly or
indirectly engaged in, any business or activity (whether such enterprise is in
operation or in the planning or development stage) that provides, sells,
distributes or markets any products or services that compete in any manner with
the business conducted by Company or an Affiliate.

 

(b)       Enter into the employment of or act as an independent contractor or
agent for or advisor or consultant to, any person, firm, partnership,
association, corporation or business organization, entity or enterprise that is
or is about to become

 

8

 

--------------------------------------------------------------------------------



directly or indirectly engaged in, any business or activity (whether such
enterprise is in operation or in the planning or development stage) that
provides, sells, distributes or markets any products or services that compete in
any manner with the business conducted by Company or an Affiliate.

 

Notwithstanding any other provisions herein, in the event of a Constructive
Termination pursuant to Section 7.5 at any time within twelve (12) months
following a Change in Control, this Section 9.3 shall not apply.

 

 

9.4

Definitions.

 

“Affiliate” shall mean any corporation, partnership, limited liability company,
joint venture, or other entity or organization directly or indirectly
controlling or controlled by or under direct or indirect common control with
such other entity through the ownership of all or part of such entity.

 

“Customer” shall mean any individual, corporation, partnership, joint venture or
other entity, or successors thereof, which has either (i) purchased or
contracted for services or products by or through the Company at any time within
one (1) year prior to the termination of Employee’s employment with the Company,
or (ii) has been directly solicited by the Company within six (6) months prior
to the termination of Employee’s employment with the Company, regardless of
whether the Employee shall have direct contact with such individual,
corporation, partnership, joint venture or entity.

 

“Restricted Area” shall mean collectively the United States of America.

 

“Restrictions” shall mean the terms and covenants of Sections 9.1, 9.2 and 9.3,
collectively.

 

 

9.5

Enforceability of Agreement.

 

(a)       Reasonableness of Restrictions. Employee has carefully read and
considered the Restrictions and, having done so, agrees that the Restrictions
(including, but not limited to, the time period of restriction and the
geographical areas of restriction set forth herein) are fair and reasonable and
are reasonably required for the protection of the interests of Company, its
owners, officers, directors and other employees. Employee has had the
opportunity to consult with an attorney prior to the execution of this
Agreement, and freely executes this Agreement either (i) following such
consultation and with the advice of his attorney, or (ii) after freely waiving
such right to consult with an attorney prior to the execution of this Agreement.

 

(b)       Severability. In the event that, notwithstanding the foregoing, any
part of the Restrictions shall be held to be invalid or unenforceable, the
remaining parts thereof shall nevertheless continue to be valid and enforceable
as though the invalid or unenforceable parts had not been included therein.
Notwithstanding the foregoing,

 

9

 

--------------------------------------------------------------------------------



it is the intent and agreement of Company and Employee that the Restrictions
shall be given the maximum force, effect and application permissible under law.

 

(c)       Time Period. In the event that a Court of competent jurisdiction shall
determine by final judgment that the scope or time period of any of the
Restrictions is too broad to be capable of enforcement, such court is authorized
to modify such covenants and to enforce them to the full scope and extent and
for the full time period that the Court deems just and equitable.

 

(d)       Passive Interest. The Restrictions shall not be construed to limit in
any manner Employee's right to maintain a passive ownership interest of less
than five (5%) percent of any class of outstanding securities in any entity, the
securities of which are traded on a national exchange, which may compete with
Company, so long as Employee shall not have the right or power to elect a member
of the Board of Directors of such entity or to otherwise control the actions of
such entity.

 

 

10.

REMEDIES.

 

10.1   Remedies Cumulative. Nothing herein contained is intended to waive or
diminish any rights the Company, any Affiliate or Employee may have at law or in
equity at any time to protect and defend its legitimate property interests
including its business relationship with third parties, the foregoing provisions
being intended to be in addition to and not in derogation or limitation of any
other rights the Company, an Affiliate or Employee may have at law or in equity.

 

10.2     Injunctive Relief. Employee hereby acknowledges and agrees that Company
would be irreparably injured, the value of the business of Company would be
irreparably damaged and Company could not adequately be compensated by monetary
damages, if Employee were to violate the Restrictions. Employee covenants and
agrees that, if Employee shall violate any of the Restrictions, Company
specifically shall be entitled to injunctive and other equitable relief to
enjoin Employee's violations of such Restrictions. The prevailing party in any
such injunctive action shall be entitled to reimbursement from the other party
for all actual attorney fees expended in such action.

 

10.3     Notice of Violation. In the event Company believes that Employee is
violating any of the Restrictions, Company shall so notify Employee in writing,
which notice shall describe with as much specificity as possible, the nature of
the alleged violation. Provided that Employee is in violation of the
Restrictions, if the Employee does not, within fourteen (14) days following
receipt of said notice, cease the conduct, terminate the relationship or
otherwise cure such violation, the Company shall have no further obligation to
make payments to Employee pursuant to the terms of this Agreement following the
date of receipt of such notice.

 

10.4     Accounting For Profits. Employee hereby covenants and agrees that, if
Employee shall violate any of the Restrictions, Company shall be entitled to an
accounting

 

10

 

--------------------------------------------------------------------------------



and repayment of all profits, compensation, commissions, remunerations or
benefits which Employee directly or indirectly has realized and/or may realize
as a result of, growing out of or in connection with any such violation.

 

11.       EMPLOYEE FOR HIRE. In addition to Employee’s services, the Company
shall own forever and throughout the world (exclusively during the current and
renewed or extended term of copyright anywhere in the world and thereafter,
non-exclusively) all rights of any kind or nature now or hereafter known in and
to all of the products of Employee’s services performed while an employee in any
capacity and any and all parts thereof, including, without limitation,
copyright, patent and all other property or proprietary rights in or to any
ideas, concepts, designs, drawings, plans, prototypes or any other similar
creative works and to the product of any or all of such services under this
Agreement (collectively, “Inventions”). Employee hereby acknowledges and agrees
that for copyright purposes, Employee is performing services as the Company’s
employee-for-hire; provided, however, that for purposes of this Agreement,
“Inventions” shall not include those that do not relate to the Company’s or an
Affiliate’s current business or research and development and were developed
without use of any Company or Affiliate trade secret information or Company or
Affiliate’s facilities or equipment. Without limiting the generality of the
previous two sentences, Employee acknowledges and agrees that all memoranda,
notes, records and other documents made or compiled by Employee or made
available to Employee while an employee concerning the Company or an Affiliate’s
business shall be the Company’s property and shall be delivered by Employee to
the Company upon termination of this Agreement or at any other time at the
Company’s request. In addition, the Employee hereby agrees to assign to Company
in writing (and take any and all other actions as shall be reasonably requested
by Company in order to carry out the intent of this Section) any and all rights,
title or interest of Employee in any such copyrights, patents, property or
proprietary rights relating to such Inventions.

 

12.       STOCK OPTIONS. Employee has been granted the following non-qualified
stock options (the “Option” or “Options”) and/or shares of restricted stock (the
“Stock”):

 

Grant Date

Type of Grant

Number of Options or Shares Granted

Grant Price

July 26, 1999

Non-Qualified Stock Options

250,000

$2.00

December 19, 2003

Restricted Stock

125,000

$0.00

March 1, 2006

Non-Qualified Stock Options

100,000

$2.44

 

The terms of the option grants and the restricted stock award notwithstanding:

 

(a)       Any then remaining unvested Options shall immediately become vested
and the sale and transfer restrictions on the Stock shall immediately lapse, in
the event that (i) Richard Nespola is no longer the Chief Executive Officer of
the Company and/or terminates employment with the Company for reasons other than
death or disability; or (ii) Employee remains employed by the Company for the
shorter of (A) six (6) months following the occurrence of a Change in Control,
or (B) upon the closing or occurrence of an event described in Section 8.3(a),
(b) or (c); or (iii) a Change in Control occurs entitling Employee to payment of
Severance Benefits under Section 8.2; or (iv) Employee’s employment is

 

11

 

--------------------------------------------------------------------------------



terminated by the Company other than due to death, Disability, or Cause as
provided for in Section 7.3.

 

(b)       In the event Employee’s employment is terminated other than for Cause
or other than as addressed in Section 12(a), any vested Options as of the date
of such termination shall expire on the earlier of (i) expiration of the Options
per the applicable option grant agreement, or (ii) 180 days following the date
of termination of employment.

 

In the event that Employee enters into a subsequent employment agreement with
the Company, the provisions of this Section 12 shall survive and be incorporated
in such new employment agreement.

 

 

13.

MISCELLANEOUS.

 

13.1     Assignability. This Agreement, including but not limited to paragraphs
9 and 11, shall be binding upon and inure to the benefit of the Company, its
respective successors, heirs, and assigns. Except as expressly set forth herein,
this Agreement may not be assigned by Employee without the express written
consent of the Company.

 

13.2     Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, then such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still be legal, valid, or
enforceable.

 

13.3     Notices. Any notices pertaining to this Agreement shall be addressed to
the parties at their addresses stated on the first page hereof. All notices
shall be in writing and shall be deemed duly given if personally delivered or
sent by registered, certified, overnight or express mail. If sent by registered
or certified mail, notice shall be deemed to have been received and effective
three days after mailing; if by overnight or express mail, notice shall be
deemed received the next business day after being sent. Any party may change its
address for notice hereunder by giving notice of such change in the manner
provided herein.

 

13.4     Construction of Agreement. This Agreement contains the entire agreement
of the parties respecting the subject matter contained herein. No terms,
conditions or warranties other than those contained herein, and no amendments or
modification of any provision hereof shall be effective except by a written
agreement signed by all of the parties hereto. This Agreement shall not be
strictly construed against either party.

 

13.5     Waiver. The waiver by either party hereto of a breach of any term or
provision of this Agreement shall not operate or be construed as a waiver of a
subsequent

 

12

 

--------------------------------------------------------------------------------



breach of the same provision by any party or of the breach of any other term or
provision of this Agreement.

 

13.6     Titles. Titles of the paragraphs herein are used solely for convenience
and shall not be used for interpretation or construing any work, clause,
paragraph, or provision of this Agreement.

 

 

13.7

Arbitration.

 

(a)       It is understood and agreed between the parties hereto that, except
with respect to claims for workers’ compensation or unemployment compensation
benefits, any and all claims, grievances, demands, controversies, causes of
action or disputes of any nature whatsoever (including but not limited to tort
and contract claims, and claims upon any law, statute, order, or regulation)
(hereinafter “Claims”), arising out of, in connection with, or in relation to
(i) this Agreement, (ii) questions of arbitrability under this Agreement, or
(iii) any relationship between Employee and the Company before, at the time of
entering, during the term of, upon or after expiration or termination of this
Agreement, shall be resolved by final, binding, non-judicial arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”), which rules are incorporated herein by reference. Such
dispute resolution process shall be confidential and shall be conducted in
accordance with the Kansas Rules of Evidence.

 

(b)       Notwithstanding any contrary provision that may be contained in the
applicable AAA rules, the parties hereby agree that discovery shall be permitted
in connection with any arbitration pursuant to this Agreement, in accordance
with the provisions of the Kansas Code of Civil Procedure. Neither party nor the
arbitrator shall disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties. Except as provided
herein, the Federal Arbitration Act shall govern the interpretation, enforcement
and all proceedings pursuant to this Section 13.7. The Arbitrator shall apply
the substantive law (and the law of remedies, if applicable) of the State of
Kansas, or federal law, or both, as applicable. The arbitrator is without
jurisdiction to apply any different substantive law. The arbitrator shall have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
Kansas law. The arbitrator shall render an award and a written, reasoned opinion
in support thereof. Such award may include attorneys’ fees and costs to the
prevailing party. Judgment upon the award may be entered in any court having
jurisdiction thereof.

 

(c)       Adherence to this dispute resolution process shall not limit the
Company’s right to obtain any provisional remedy, including but without
limitation, injunctive or similar relief, from any court of competent
jurisdiction in the event of a breach of Section 9 of this Agreement. This
dispute resolution process shall survive the termination of Employee’s
employment.

 

13

 

--------------------------------------------------------------------------------



 

(d)       By signing this Agreement, both Employee and the Company are giving up
their respective right to a jury trial.

 

13.8     Personal Computer. During the Term, the Company shall provide Employee,
at Company expense, with a portable personal computer (the “Laptop”) with such
capabilities and capacity, and including all necessary software, as shall be
reasonably necessary to discharge Employee’s duties under this Agreement. Upon
termination of Employee’s employment, the Employee shall promptly deliver to the
Company any and all tangible property of the Company, including without
limitation the Laptop and any software related thereto and the contents of any
files stored therein.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

 

 

THE COMPANY:

 

 

 

THE MANAGEMENT NETWORK GROUP, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Richard P. Nespola

 

Richard P. Nespola – Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ Donald E. Klumb

 

DONALD E. KLUMB

 

 

 

14

 

 